FILED
                                                                       Jan 29 2019, 8:36 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Nicholas F. Wallace                                       Emily A. Szczepkowski
Leonard, Hammond, Thoma & Terrill                         Shilts & Setlak, LLC
Fort Wayne, Indiana                                       Fort Wayne, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re: The Marriage of:                                   January 29, 2019
                                                          Court of Appeals Case No.
                                                          18A-DN-1592
Caleb Hazelett,
                                                          Appeal from the Allen Superior
Appellant-Respondent,                                     Court
        v.                                                The Honorable Lori K. Morgan,
                                                          Magistrate
Hailey Hazelett,                                          Trial Court Cause No.
                                                          02D08-1703-DN-358
Appellee-Petitioner,



Robb, Judge.




Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019                           Page 1 of 23
                                Case Summary and Issues
[1]   Hailey Hazelett (“Mother”) and Caleb Hazelett (“Father”) were married in

      2011 and Mother filed for divorce in March 2017. B.H. (“Child”) was born less

      than two months later in May 2017 and Father, an active duty member of the

      military, was deployed the week of Child’s birth. After a final hearing, the trial

      court awarded sole legal and primary physical custody to Mother and Father

      was ordered to have supervised parenting time and pay child support. Father

      appeals the trial court’s order, raising the following issues for our review:


              (1) whether the trial court abused its discretion in awarding sole
              legal custody to Mother and by considering Father’s active duty
              status as a factor in this determination;


              (2) whether the trial court’s judgment ordering Father to have
              supervised parenting time absent a specific finding or evidence
              demonstrating parenting time would endanger Child’s physical
              health or emotionally impair Child constitutes an abuse of
              discretion;


              (3) whether the trial court erred by denying Father overnight
              parenting time until Child reaches age three unless Father meets
              the requirements of Section II.B.3(C)(4) of the Indiana Parenting
              Time Guidelines; and


              (4) whether the trial court’s child support calculation, which
              failed to address travel expenses to exercise parenting time but
              included $125 in weekly child care costs to Child’s maternal
              grandmother, was clearly erroneous.




      Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019         Page 2 of 23
[2]   With respect to the trial court’s custody determination, we conclude the trial

      court failed to enter adequate findings and improperly considered Father’s

      active duty status as a factor in awarding Mother sole legal custody. The trial

      court abused its discretion in ordering supervised parenting time without a

      finding or evidence that Child’s physical or emotional health will be

      endangered by unsupervised parenting time. The trial court, did not, however,

      abuse its discretion when it followed the recommendations of the Indiana

      Parenting Time Guidelines by denying Father overnight parenting time until

      Child reaches age three unless Father meets the requirements of Section

      II.B.3(C)(4) of the Guidelines. Pertaining to the trial court’s child support

      calculation, we conclude the trial court erred by failing to consider the

      significant travel expenses Father will incur in exercising his parenting time as a

      result of his military status. Finally, with respect to child care costs, we

      conclude the trial court failed to enter any findings regarding the reasonableness

      of the $125 in weekly child care costs paid to Child’s maternal grandmother.

      We therefore affirm in part, reverse in part, and remand.



                            Facts and Procedural History
[3]   The parties married on December 30, 2011 and their Child was born May 6,

      2017. Father is currently an active duty member of the United States Army and

      has been for seven years. Mother filed a Petition for Dissolution of Marriage on

      March 20, 2017, citing an irretrievable breakdown of the marriage. While

      Mother’s petition was pending, Child was born on May 6, and within the same


      Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019        Page 3 of 23
      week, Father was deployed to South Korea for a six- to nine-month mandatory

      deployment.


[4]   The trial court held a final hearing on the petition for dissolution on March 22,

      2018. On June 13, the trial court granted the parties’ partial marital settlement

      agreement and issued its Decree of Dissolution, finding, in part:


              12.      [Mother] and [Father’s] relationship is acrimonious as is
                       evidenced by the text messages exchanged between the
                       parties . . . . Communication between the parties has been
                       difficult. [Father] is in the military and is sometimes
                       stationed or assigned to areas where there is a time
                       difference and/or communication is not readily available
                       or allowed. [Mother] contends that she is unable to wait
                       around to hear from [Father] on child-related matters and
                       that the best interests of [Child] are served by the entry of
                       an order granting her sole legal custody of [Child]. [Child]
                       is currently residing with [Mother] and his maternal
                       grandparents where he has resided since his birth . . . .
                       [Father] was in Indiana for five (5) days after [Child’s]
                       birth and was then stationed in [South Korea] until March
                       of 2018. He has not seen [Child] since that time other
                       than when he returned to Fort Wayne the week of the
                       hearing and saw [Child] two (2) times during that week.
                       [Mother] contends that [Father] has not had any type of
                       contact with [Child], including by electronic means, from
                       the time of [Child’s] birth until the time of his return to
                       Indiana the week preceding the Final Hearing in this case
                       and that he has not regularly provided hands-on care for
                       [Child]. . . .


              ***




      Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019         Page 4 of 23
        14.      Upon consideration of the statutory factors provided for in
                 Ind. Code § 31-17-2-8, as well as a consideration of Ind.
                 Code § 31-17-2-13 and § 31-17-2-15, the Court finds that
                 the parties are unable to communicate and cooperate in
                 advancing the welfare and best interests of [Child] and that
                 an award of joint legal custody is not in [Child’s] best
                 interests. The Court further finds that given the fact that
                 [Mother] has been [Child’s] primary caregiver since birth
                 and [Father] has had very little contact with [Child],
                 [Child’s] best interests are served by the entry of an order
                 granting [Mother] sole legal and primary physical custody
                 of [Child].


        ***


        21.      Given the lack of significant contact with [Child] and the
                 fact that he has not had significant or regular hands-on
                 caretaking responsibilities with [Child], the Court finds
                 that the entry of an order granting [Father] supervised
                 parenting time with [Child] for a period of time to allow
                 him to get adjusted to caring for an infant child and to
                 allow him to bond with [Child] is appropriate and in
                 [Child’s] best interests. The Court further finds that the
                 entry of an order granting [Father] parenting time with
                 [Child] pursuant to the dictates of the Indiana Parenting
                 Time Guidelines according to the age of the child to be
                 supervised by either of his parents when he is on leave is
                 appropriate and in [Child’s] best interests. [Father’s]
                 parenting time shall not include overnights until [Child] is
                 three years old unless the provisions of Section
                 II.C.3(C)(4) of the Indiana Parenting Time Guidelines
                 have been met.




Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019            Page 5 of 23
Appealed Order at 4-5, 6, 8. The trial court ordered Father’s parenting time to

be supervised until January 12, 2019 by either of his parents or a family member

agreed on by the parties.


        Commencing January 13, 2019, [Father’s] parenting time with
        [Child] shall occur during periods that he is on leave from the
        military which periods include the two (2), two-week blocks of
        time during each year as well as all other periods that he is on
        leave from the military. [Father’s] parenting time shall be
        pursuant to the dictates of the Indiana Parenting Time
        Guidelines according to the age of the child, however, shall be
        unsupervised. [Father’s] parenting time shall not include
        overnights until [Child] is three years old unless the provisions of
        Section II.C3(C)(4) of the Indiana Parenting Time Guidelines
        have been met. During the afore-referenced timeframes, [Father]
        shall provide [Mother] with thirty (30) days advance written
        notice of period when he will be on leave from the military and
        shall provide her with the dates that he will be exercising
        parenting time, as well as the location of his parenting time and
        shall advise [Mother] as to who will be supervising the parenting
        time during periods when his parenting time is supervised by
        order of the Court. When [Child] is three years old, [Father’s]
        parenting time shall be unsupervised and shall occur according to
        the dictates of the Indiana Parenting Time Guidelines where
        distance is a factor.


Id. at 10. Father was ordered to pay $213.00 in child support each week and an

additional $10.00 per week to be applied toward child support arrearage.

Father now appeals. Additional facts will be provided as necessary.



                           Discussion and Decision

Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019       Page 6 of 23
                                      I. Standard of Review
[5]   On appellate review of judgments with findings of fact and conclusions of law,

      we “shall not set aside the findings or judgment unless erroneous, and due

      regard shall be given to the opportunity of the trial court to judge the credibility

      of the witnesses.” Best v. Best, 941 N.E.2d 499, 502 (Ind. 2011) (quoting Ind.

      Trial Rule 52(A)). A two-tiered standard of review is applied. Tompa v. Tompa,

      867 N.E.2d 158, 163 (Ind. Ct. App. 2007). We first determine whether the

      evidence supports the findings and then whether the findings support the

      judgment. Id. We will set aside the trial court’s findings and conclusions only

      if clearly erroneous. Id. A judgment is clearly erroneous when the record

      contains no facts or inferences to support it and after evaluating the record, we

      are firmly convinced a mistake has been made. Id. In making these

      determinations, we do not reweigh the evidence or reassess the credibility of

      witnesses but view the evidence most favorably to the judgment. Id.


[6]   “In conjunction with the Trial Rule 52 standard, there is a longstanding policy

      that appellate courts should defer to the determination of trial courts in family

      law matters.” D.G. v. S.G., 82 N.E.3d 342, 348 (Ind. Ct. App. 2017), trans.

      denied. Our supreme court has stated:


              Appellate deference to the determinations of our trial court
              judges, especially in domestic relations matters, is warranted
              because of their unique, direct interactions with the parties face-
              to-face, often over an extended period of time. Thus enabled to
              assess credibility and character through both factual testimony
              and intuitive discernment, our trial judges are in a superior
              position to ascertain information and apply common sense,
      Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019          Page 7 of 23
              particularly in the determination of the best interests of the
              involved children.


      Best, 941 N.E.2d at 502.


                                               II. Custody
[7]   Father argues the trial court erred by granting Mother sole legal custody

      because she has “demonstrated a pattern of parental and familial alienation”

      rendering her unfit to have legal custody of Child. Brief of Appellant at 22. We

      review a trial court’s custody determination for an abuse of discretion, which

      occurs when a decision is clearly against the logic and effect of the evidence

      before the court. Russell v. Russell, 682 N.E.2d 513, 515 (Ind. 1997). In an

      initial custody determination, both parents are presumed equally entitled to

      custody. Hamilton v. Hamilton, 103 N.E.3d 690, 694 (Ind. Ct. App. 2018), trans.

      denied. The trial court must determine custody and enter a custody order in

      accordance with the child’s best interests by considering all relevant factors,

      including:


              (1) The age and sex of the child.


              (2) The wishes of the child’s parent or parents.


              (3) The wishes of the child, with more consideration given to the
                  child’s wishes if the child is at least fourteen (14) years of age.


              (4) The interaction and interrelationship of the child with:



      Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019          Page 8 of 23
                       (A) the child’s parent or parents;


                       (B) the child’s sibling; and


                       (C) any other person who may significantly affect the
                          child’s best interests.


              (5) The child’s adjustment to the child’s:


                       (A) home;


                       (B) school; and


                       (C) community.


              (6) The mental and physical health of all individuals involved.


              (7) Evidence of a pattern of domestic or family violence by either
                  parent.


              (8) Evidence that the child has been cared for by a de facto
                  custodian, and if the evidence is sufficient, the court shall
                  consider the factors described in section 8.5(b) of this chapter.



      Ind. Code § 31-17-2-8.


[8]   A trial court is also permitted to award joint legal custody of a child so long as

      joint custody is in the child’s best interest, Ind. Code § 31-17-2-13, and the court

      considers:



      Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019        Page 9 of 23
              (1) the fitness and suitability of each of the persons awarded joint
              custody;


              (2) whether the persons awarded joint custody are willing and
              able to communicate and cooperate in advancing the child’s
              welfare;


              (3) the wishes of the child, with more consideration given to the
              child’s wishes if the child is at least fourteen (14) years of age;


              (4) whether the child has established a close and beneficial
              relationship with both of the persons awarded joint custody;


              (5) whether the persons awarded joint custody:


                       (A) live in close proximity to each other; and


                       (B) plan to continue to do so; and


              (6) the nature of the physical and emotional environment in the
              home of each of the persons awarded joint custody.


      Ind. Code § 31-17-2-15.


                                         A. Findings of Fact
[9]   Although not raised by Father, we are nevertheless compelled to “review and

      comment on the propriety of the trial court’s findings.” Parks v. Delaware Cty.

      Dep’t of Child Servs., 862 N.E.2d 1275, 1279 (Ind. Ct. App. 2007). “A finding of

      fact must indicate, not what someone said is true, but what is determined to be

      true, for that is the trier of fact’s duty.” Moore v. Ind. Family & Soc. Servs. Admin.,

      Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019          Page 10 of 23
682 N.E.2d 545, 547 (Ind. Ct. App. 1997). The bulk of the trial court’s findings

presented here are merely a recitation of each party’s contentions, arguments,

proposed findings, and portions of relevant statutory provisions. Excluding

these insufficient findings, undisputed background information,1 and a

recitation of the court’s jurisdiction, the only findings and conclusions

pertaining to the trial court’s custody determination include:


         12.      [Mother] and [Father’s] relationship is acrimonious as is
                  evidenced by the text messages exchanged between the
                  parties . . . . Communication between the parties has been
                  difficult. [Father] is in the military and is sometimes
                  stationed or assigned to areas where there is a time
                  difference and/or communication is not readily available
                  or allowed. . . . [Child] is currently residing with [Mother]
                  and his maternal grandparents where he has resided since
                  his birth . . . . [Father] was in Indiana for five (5) days
                  after [Child’s] birth and was then stationed in [South
                  Korea] until March of 2018. He has not seen [Child] since
                  that time other than when he returned to Fort Wayne the
                  week of the hearing and saw [Child] two (2) times during
                  that week. . . .


         ***


         14.      Upon consideration of the statutory factors provided for in
                  Ind. Code § 31-17-2-8, as well as a consideration of Ind.
                  Code § 31-17-2-13 and § 31-17-2-15, the Court finds that
                  the parties are unable to communicate and cooperate in
                  advancing the welfare and best interests of the child and



1
 This includes the date of marriage and separation, name of Child, that the trial court dissolved the parties’
marriage, and that Mother is not pregnant.

Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019                              Page 11 of 23
                        that an award of joint legal custody is not in the child’s
                        best interests. The Court further finds that given the fact
                        that [Mother] has been [Child’s] primary caregiver since
                        birth and [Father] has had very little contact with
                        [Child],[Child] best interests are served by the entry of an
                        order granting [Mother] sole legal and primary physical
                        custody of [Child].


       Appealed Order at 4, 6.


[10]   The purpose of Rule 52(A) is “to provide the parties and the reviewing court

       with the theory upon which the trial judge decided the case in order that the

       right of review for error may be effectively preserved.” In re Paternity of S.A.M.,

       85 N.E.3d 879, 885 (Ind. Ct. App. 2017). Here, because the trial court failed to

       make appropriate findings, we are unable to determine whether the trial court’s

       findings support its custody determination. Therefore, we must remand in

       order for the trial court to enter adequate findings which reflect what the trial

       court determined to be true. See In re N.G., 61 N.E.3d 1263, 1266 (Ind. Ct. App.

       2016) (remanding a termination of parental rights case to the trial court with

       instructions to enter proper findings of fact and conclusions of law to support

       termination due to the trial court’s “sparse” findings, which left this court

       unable to “discern whether it based its termination order on proper statutory

       considerations.”).


          B. Consideration of Father’s Active Duty Military Service
[11]   Father also contends the trial court erred by denying him overnight parenting

       time based solely on his absence due to his military service. Specifically, he

       Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019        Page 12 of 23
       argues the trial court’s only explanation for denying him overnight parenting

       time was because he lacked “significant contact with [Child]” and the fact that

       he has not had “significant or regular hands-on caretaking responsibilities with

       [Child]” and it failed to address other factors in Child’s best interests. Br. of

       Appellant at 14 (citing Appealed Order at 8).


[12]   Although Father argues the trial court erred by denying him overnight

       parenting time on the basis of his deployment, his argument and citation to

       authority leads us to believe he also challenges the trial court’s award of legal

       custody to Mother on the sole basis of his military service. Father cites to cases

       interpreting Indiana Code section 31-17-2-21.3(a), which prohibits a court from

       considering a “parent’s absence or relocation due to active duty service as a

       factor in determining custody or permanently modifying a child custody order.”2

       (Emphasis added.) At the end of the argument section addressing Father’s

       active duty military service, Father argues that this court’s adoption of “the trial

       court’s interpretation of [Father’s] circumstances would only discourage single




       2
        “Active duty” is defined as full-time service in either the armed forces of the United States or the National
       guard “for a period that exceeds thirty (30) consecutive days in a calendar year.” Ind. Code § 31-9-2-0.8.
       Father’s active duty status is undisputed in this matter.
       Father contends the trial court erred in denying him overnight parenting time on the sole basis of his absence
       due to his military service. He asserts that the trial court “listed no other reasons in its order denying [him]
       overnight parenting time during his leave from active duty other than [his] recent absence from [Child].” Br.
       of Appellant at 15. To the extent that Father argues Indiana Code section 31-17-2-21.3 applies to parenting
       time, he is incorrect. The statute is silent as to parenting time and only addresses custody determinations and
       modifications. Moreover, it is logically situated in Chapter 2 of Article 17, actions for child custody and
       modification of child custody order, rather than Chapter 4, which addresses a noncustodial parent’s right to
       parenting time. Thus, we find it inapplicable to parenting time.



       Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019                              Page 13 of 23
       fathers from participating in the armed forces for fear that their service to their

       country would be used as a weapon against them in custody proceedings” and

       asks that we “apply the statute to his circumstances as a shield, not as a sword,

       and protect him and his child by finding the trial court committed reversible

       error in making its custody determination on that basis only.” Br. of Appellant

       at 16.3


[13]   Here, the trial court found that “given the fact that [Mother] has been [Child’s]

       primary caregiver since birth and [Father] has had very little contact with

       [Child], [Child’s] best interests are served by the entry of an order granting

       [Mother] sole legal and primary physical custody” of Child. Appealed Order at

       6. Thus, it appears that the trial court did, in fact, consider Father’s absence

       due to his military service as a factor in awarding Mother sole legal custody,

       which is prohibited by Indiana Code section 31-17-2-21.3(a). In light of the trial

       court’s insufficient findings and the fact that the court apparently considered

       Father’s active duty service in its initial custody determination, we must also

       reverse and remand on this issue.




       3
         We direct counsel to Indiana Appellate Rule 65(D), which states: “Unless later designated for publication in
       the official reporter, a memorandum decision shall not be regarded as precedent and shall not be cited to any
       court except by the parties to the case to establish res judicata, collateral estoppel, or law of the case.”
       Although Father acknowledges there is limited case law interpreting Indiana Code section 31-17-2-21.3,
       Father cites to Masters v. Masters, 33 N.E.3d 1210 (Ind. Ct. App. 2015), an unpublished decision, substantively
       in support of his argument. See Br. of Appellant at 15. We therefore take this opportunity to remind counsel
       that citation to unpublished opinions is inappropriate and prohibited by the appellate rules.

       Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019                             Page 14 of 23
                                         III. Parenting Time
[14]   In all parenting time controversies, courts must give foremost consideration to

       the best interests of the child. In re Paternity of C.H., 936 N.E.2d 1270, 1273

       (Ind. Ct. App. 2010), trans. denied. We review a trial court’s parenting time

       decision for an abuse of discretion. Hatmaker v. Hatmaker, 998 N.E.2d 758, 761

       (Ind. Ct. App. 2013). An abuse of discretion occurs when the trial court’s

       decision is clearly against the logic and effect of the facts and circumstances

       before the court or if the court misinterpreted the law. Id. “If there is a rational

       basis for the trial court’s determination, then no abuse of discretion will be

       found.” In re Paternity of C.H., 936 N.E.2d at 1273.


                                   A. Supervised Parenting Time
[15]   Father argues the trial court erred by ordering Father’s parenting time to be

       supervised without evidence or a specific finding that his unsupervised

       parenting time would endanger Child. The parenting time statute governs the

       modification, denial, and restriction of parenting time, Meisberger v. Bishop, 15
N.E.3d 653, 659 (Ind. Ct. App. 2014), and states: “A parent not granted

       custody of the child is entitled to reasonable parenting time rights unless the

       court finds, after a hearing, that parenting time by the noncustodial parent might

       endanger the child’s physical health or significantly impair the child’s emotional

       development.” Ind. Code § 31-17-4-1(a) (emphasis added). “Even though the

       statute uses the word ‘might,’ this Court has previously interpreted the language

       to mean that a court may not restrict parenting time unless that parenting time

       ‘would’ endanger the child’s physical health or emotional development[, and]
       Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019      Page 15 of 23
       an order for supervision constitutes such a restriction.” Hatmaker, 998 N.E.2d

       at 761.


[16]   Although the trial court ordered Father’s parenting time be supervised “for a

       period of time to allow [Father] to get adjusted to caring for an infant child and

       to allow him to bond with [Child] is appropriate and in [Child’s] best

       interests[,]” it failed to enter a finding that Father’s unsupervised parenting time

       would endanger Child’s physical health or impair Child’s emotional

       development in order to support such a restriction. Appealed Order at 8.

       Therefore, we conclude the trial court abused its discretion in this regard and

       we remand for the trial court to enter an order with sufficient findings to

       support supervised parenting time or to remove the restriction altogether.4


                                      B. Overnight Parenting Time
[17]   Father challenges the trial court’s decision denying him overnight parenting

       time with Child based solely on his absence due to his military service. On the




       4
         The trial court ordered Father’s parenting time to be supervised through January 12, 2019. We
       acknowledge that, given the timing, this issue may be largely moot. Nevertheless, we remand this issue to
       the trial court to take appropriate action in light of this decision.
       We also believe the trial court failed to account for the possibility that Mother may be unreasonable in
       accommodating Father’s parenting time given the evidence of Mother’s past behavior. Its order required
       Father’s parenting time to be supervised by “either of his parents or a family member agreed upon by the
       [parties]” and required that he provide Mother with thirty days advance written notice of his military leave
       and the dates, location, and supervising individual for his parenting time. Appealed Order at 9-10. Although
       the trial court characterized Mother and Father’s relationship as “acrimonious[,]” as illustrated by the text
       messages between the parties, and found that communication between the parties has been difficult, its order
       omits any recommendations or procedure for conflict resolution specific to the parties in light of its findings
       regarding the nature of the parties’ relationship. Id. at 4.



       Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019                             Page 16 of 23
       other hand, Mother argues Indiana Code section 31-17-2-8 and the Indiana

       Parenting Time Guidelines allow the trial court to restrict Father’s overnight

       visits with Child in accordance with Child’s age. Although we concluded

       Indiana Code section 31-17-2-21.3 applies to custody, not parenting time, see

       supra ¶ 12 n.2, we address whether the trial court erred in delaying Father’s

       overnight parenting time.


[18]   A court’s primary consideration in parenting time disputes is the child’s best

       interests. In re Paternity of C.H., 936 N.E.2d at 1273. In its order, the trial court

       quoted relevant portions of the Indiana Parenting Time Guidelines:


               15. Section II.B. of the Indiana Parenting Time Guidelines
               provides: B. Unless it can be demonstrated by the custodial
               parent that the non-custodial parent has not had regular care
               responsibilities for the child, parenting time shall include
               overnights. If the non-custodial parent has not previously
               exercised regular care responsibilities for the child, then parenting
               time shall not include overnights prior to the child’s third
               birthday, except as provided in subsection C. below.


               16. According to the Indiana Parenting Time Guidelines,
               Section II. Specific Parenting Tile [sic] Provisions, B. Overnight
               Parenting Time, Commentary 2:


               ‘Where there is a significant lack of contact between a parent and
               a child, there may be no bond, or emotional connection, between
               the parent and the child. It is recommended that scheduled
               parenting time be ‘phased in’ to permit the parent and child to
               adjust to their situation. It may be necessary for an evaluation of
               the current relationship (or lack thereof) between the parent and
               the child in order to recommend a parenting time plan. A

       Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019       Page 17 of 23
        guardian ad litem, a mental health professional, a representative
        from a domestic relations counseling bureau or any other neutral
        evaluator may be used for this task.


        17. Section II, paragraph C.1. of the Indiana Parenting Time
        Guidelines provides: . . . The first few years of a child’s life are
        recognized as being critical to that child’s ultimate development.
        Infants (under eighteen months) and toddlers (eighteen months to
        three years) have a great need for continuous contact with the
        primary care giver who provides a sense of security, nurturing
        and predictability. It is thought best if scheduled parenting time
        in infancy be minimally disruptive to the infant’s schedule.


        18. Section II, C. Commentary 3 . . . provides: Overnight
        contact between parents and very young children can provide
        opportunities for the[m] to grow as a family. At the same time,
        when very young children experience sudden changes in their
        night time care routines, especially when these changes include
        separation from the usual caretaker, they can become frightened
        and unhappy. Under these circumstances, they may find it
        difficult to relax and thrive, even when offered excellent care.


        19. Section II. C. Commentary 4 . . . provides . . .: When a
        parent has not provided regular hands-on care for the child prior
        to separation, overnight parenting time is not recommended until
        the parent and the child have developed a predictable and
        comfortable daytime care taking routine.


Appealed Order at 6-8 (emphasis added). The trial court found that Father

“lack[ed] significant contact” with Child and has not had “significant or regular

hands-on caretaking responsibilities” with Child. Id. at 8. As a result, the trial

court’s order excluded overnight parenting time “until [Child] is three years old



Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019      Page 18 of 23
       unless the provisions of Section II.C.3(C)(4) of the Indiana Parenting Time

       Guidelines have been met.” Id. at 10.


[19]   Section II.C.3(C)(4) states “[i]f the non-custodial parent who did not initially

       have regular care responsibilities has exercised the scheduled parenting time

       under these guidelines for at least nine (9) months, regular parenting time as

       indicated in section II. D. 1. below may take place.”5 The commentary to this

       provision states it is


                intended to provide a way to shorten the last age-based parenting
                time stage when the infant is sufficiently bonded to the non-
                custodial parent so that the infant is able to regularly go back and
                forth, and particularly wake-up in a different place, without
                development-retarding strain. If this is not occurring, the
                provision should not be utilized. The nine (9) month provision is
                applicable only within the 19 to 36 month section. Therefore, as
                a practical matter, the provision could not shorten this stage until
                the infant is at least 28 months old. The provision applies
                equally to all non-custodial parents.


[20]   We reiterate that a trial court’s parenting time decision is reviewed under an

       abuse of discretion standard. Hatmaker, 998 N.E.2d at 761. It is clear that

       Section II.B of the Indiana Parenting Time Guidelines does not recommend

       overnight parenting time before age three if a noncustodial parent has not

       exercised regular caretaking responsibilities unless the requirements of Section




       5
        Section II.D.1. addresses regular parenting time with a child over age three and includes overnight
       parenting time.

       Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019                            Page 19 of 23
       II.C.3(C)(4) have been met. Therefore, we cannot conclude the trial court

       abused its discretion regarding overnight parenting time when its decision is

       consistent with the recommendations of the Indiana Parenting Time

       Guidelines.6


                                             IV. Child Support
[21]   A trial court’s calculation of child support is presumptively valid, and we will

       reverse only if it is clearly erroneous or contrary to law. Ashworth v. Ehrgott, 934
N.E.2d 152, 157 (Ind. Ct. App. 2010). “A decision is clearly erroneous if it is

       clearly against the logic and effect of the facts and circumstances that were

       before the trial court.” Id. at 157-58.


[22]   Father alleges the trial court erred by failing to consider the extraordinary travel

       expenses he will incur to exercise parenting time with Child as a result of his

       active duty service. We agree. A trial court may deviate from the child support

       guidelines and “[a]n infinite number of situations may prompt a judge to

       deviate from the Guideline amount[,]” including when a parent incurs

       “significant travel expense in exercising parenting time.” Ind. Child Support

       Guideline 1, cmt. Deviation from the guideline amount based on travel




       6
         We note, however, that Father’s ability to exercise overnight parenting time prior to age three by meeting
       the requirements of Section II.B.3(C)(4) may be difficult given the nature of his employment. Therefore, we
       encourage the trial court to consider Father’s non-traditional work schedule and the best interests of Child in
       light of the provision if Father believes he has met this provision and brings a motion to modify parenting
       time. See Section II.B., cmt. 5. Similarly, we again express our concern with the lack of specific guidance
       pertaining to the resolution of parenting time disagreements given the “acrimonious” nature of the parties’
       relationship and difficulty communicating. Appealed Order at 4; see supra n.4.

       Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019                              Page 20 of 23
       expenses in exercising parenting time is within the trial court’s discretion.

       Ashworth, 934 N.E.2d at 164.


[23]   The commentary to Guideline 6 of the Indiana Child Support Guidelines

       addresses the cost of transportation for parenting time and states, in relevant

       part:


               When transportation costs are significant, the court may address
               transportation costs as a deviation from the child support
               calculated by the Worksheet, or may address transportation as a
               separate issue from child support. Consideration should be given
               to the reason for the geographic distance between the parties and
               the financial resources of each party.


[24]   At the final hearing and in his brief to the trial court, Father requested a

       deviation from the Child Support Worksheet, namely a $30 weekly reduction in

       support due to the “significant travel costs” he would incur “in order to take

       advantage of his parenting time” with Child. Br. of Appellant at 25. See also

       Tr., Vol. 1 at 18; Appellant’s App., Vol. II at 40-41. Father was scheduled to be

       stationed in Fort Carson, Colorado, shortly after the March 22 hearing and

       argued he would “have to pay for travel each and every time he sees [Child].”

       Appellant’s App., Vol. II at 41. In calculating the deviation, Father estimated

       that four visits per year, at an average round trip cost of $400, would cost a total

       of $1,600, resulting in a weekly reduction in support of roughly $30.


[25]   On the other hand, Mother argued to the trial court that a deviation in the

       support worksheet is inappropriate to accommodate Father’s travel because

       “[w]hen he returns to Indiana, he is returning to his hometown. He is seeing
       Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019      Page 21 of 23
       his family and friends, not just [Child]. [Child] is not traveling for parenting

       time. To lessen child support for Father to visit persons other than [Child] is

       not the deviation the Guidelines had in mind.” Id. at 34.


[26]   The record reveals that Father is in the military, was deployed to South Korea

       the week of Child’s birth for a six to nine-month mandatory deployment and is

       scheduled to be stationed in Colorado. Father’s military service mandates his

       absence and in order to exercise parenting time with Child, Father will incur

       significant travel expenses. The trial court, however, failed to address this issue

       with relevant findings. We therefore conclude the trial court’s omission was

       clearly against the logic and effect of the facts and circumstances presented

       before it. Accordingly, we remand this issue to the trial court.


[27]   Finally, Father argues the trial court erred by including $125 in weekly child

       care expenses to Child’s maternal grandmother, claiming the costs are

       unnecessary given that Father’s mother lives within driving distance from

       Mother and Child and is available to care for Child at no cost. Br. of Appellant

       at 22. The trial court found that Mother pays $125 per week in child care costs

       and included that amount in its Child Support Obligation Worksheet as a work-

       related child care expense. However, the trial court did not make appropriate

       findings pertaining to the reasonableness of child care costs. Thus, on remand,

       the trial court should also enter appropriate findings pertaining to this issue.



                                                Conclusion

       Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019      Page 22 of 23
[28]   The trial court properly delayed Father’s overnight parenting time pursuant to

       the Indiana Parenting Time Guidelines. However, the trial court failed to enter

       appropriate findings and improperly considered Father’s active duty status in its

       custody determination. We conclude the trial court erred in its decision

       regarding supervised parenting time and child support. Therefore, we affirm in

       part, reverse in part, and remand.


[29]   Affirmed in part, reversed in part, and remanded.


       Riley, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Opinion 18A-DN-1592 | January 29, 2019   Page 23 of 23